DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.		Claims 1 - 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US 2006/0018276).
Regarding claim 1, Kim teaches a user equipment in a first communication system (Fig. 3). Kim teaches that receive measurement configuration from a communication apparatus (Fig. 3 and pages 3, paragraphs 40 – 46, where teaches terminal or user equipment for reporting measurement an SIR and signal strength to base station through feedback message in uplink communication). Kim teaches that obtain information about communication resources according to the measurement configuration (Fig. 3, page 1, paragraphs 14 – pages 2, paragraphs 17, and pages 3, paragraphs 40 – 46, where teaches comparing the received feedback message for signal strength information and determining communication resource, specific subchannel with maximum power or allocation resources for terminal based on reported measurement or feedback message). Kim teaches that perform communication with the communication apparatus when the information about the communication resources fulfills a first detection criterion, wherein the first detection criterion comprises an energy threshold (Fig. 3, page 1, paragraphs 14 – pages 2, paragraphs 17, and pages 3, paragraphs 40 – 46, where teaches performing communication with communication terminal as the information for resources accomplishing, determining or detecting whether a terminal having a received signal strength higher than a predetermined threshold for allocation resource or determining or detecting whether a terminal having a received signal strength lower than a predetermined threshold). Kim teaches that report to the communication apparatus when the information about the communication resources fulfills a second detection criterion (Fig. 3, page 1, paragraphs 14 – pages 2, paragraphs 17, and pages 3, paragraphs 40 – 46, where teaches as determining or detecting whether a terminal having a received signal strength lower than a predetermined threshold, transmitting specific subchannel, message, to communication terminal).
Regarding claim 2, Kim teaches that the circuitry is further configured to dynamically adjust the first detection criterion according to a status of load of the communication system (Fig. 3, 4, pages 3, paragraphs 40 – 51, and page 1, paragraphs 14 – pages 2, paragraphs 17).
Regarding claim 3, Kim teaches that the communication apparatus is located in a second communication system (Fig. 2. 3, pages 3, paragraphs 40 – 51, and page 1, paragraphs 14 – pages 2, paragraphs 17), the second communication system having a higher priority than the first communication system regarding a sharing of a communication resource with the first communication system as long as the sharing does not interfere with an operation of the second communication system (Fig. 2, 3 and pages 2, paragraphs 35 – pages 3, paragraphs 48, where teaches there are two base station for sharing of a communication resource without interference, a service area of base station is high signal strength for communication more priority, and other service area base station is low signal strength for communicating less priority based on terminal location).
Regarding claim 4, Kim teaches that the information about the communication resources indicates occupancy of a communication link where the communication is performed (Fig. 2. 3, pages 2, paragraphs 35 – pages 3, paragraphs 48, and page 1, paragraphs 14 – pages 2, paragraphs 17).
Regarding claim 5, Kim teaches that the second detection criterion indicates that a channel quality of the communication link is poor (Fig. 2. 3, pages 2, paragraphs 35 – pages 3, paragraphs 48, and page 1, paragraphs 14 – pages 2, paragraphs 17). 
Regarding claim 6, Kim teaches all the limitation as discussed in claim 1.
Regarding claim 7, Kim teaches all the limitation as discussed in claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2009/0304110) discloses Cognitive Radio Communication System Multiple Input Multiple Output Communication Scheme.
Borran et al. (US 2009/0197590) discloses Short-Term Interference Mitigation in a Wireless Communication System.
Lim et al. (US 2008/0037464) discloses Method of Allocating Resource in Base Station.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
November 5, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649